Tribute
First of all, I regret to have to inform Parliament of the death of Mr Egon Klepsch, the President of the European Parliament from 1992 to 1994. Mr Klepsch spent most of his professional life working towards a united Europe. He was a Member of this House for over two decades, or, in other words, nearly five parliamentary terms. I would like to ask you for a minute's silence in memory of Mr Klepsch.
(The House rose and observed a minute's silence)
I would also like to inform you that there is a book of condolence available where you may write your messages of condolence.